NO. 12-18-00295-CV
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS

 IN RE:                                                       §

 LARRY BROWN AND JBS CARRIERS,                                §    ORIGINAL PROCEEDING
 INC.,
                                                              §
 RELATORS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Larry Brown and JBS Carriers, Inc. filed an original mandamus proceeding to challenge
Respondent’s order striking their Chapter 18 counter-affidavit.1 On March 5, 2019, this Court
conditionally granted the petition and directed Respondent to vacate his October 1, 2018, order
granting Josue Saucedo’s motion to strike the controverting affidavit of Jana Schieber and issue an
order denying the motion. By an order signed on March 27, Respondent complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss the petition for writ of
mandamus as moot.
Opinion delivered April 10, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)




         1
         Respondent is the Honorable Robert K. Inselmann, Jr., Judge of the 217th Judicial District Court in Angelina
County, Texas. Josue Saucedo is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 10, 2019

                                        NO. 12-18-00295-CV



                       LARRY BROWN AND JBS CARRIERS, INC.,
                                    Relators
                                      V.

                            HON. ROBERT K. INSELMANN, JR.,
                                      Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by Larry
Brown and JBS Carriers, Inc.; who are the relators in appellate cause number 12-18-00295-CV
and parties to trial court cause number CV-00030-18-01, pending on the docket of the 217th
Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus having
been filed herein on October 25, 2018, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed
as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.